NOTICE
This Order was filed under                                                                    FILED
                                        2022 IL App (4th) 200558-U                         January 31, 2022
Supreme Court Rule 23 and is
not precedent except in the                                                                  Carla Bender
                                               NO. 4-20-0558                             4th District Appellate
limited circumstances allowed
under Rule 23(e)(1).                                                                           Court, IL
                                      IN THE APPELLATE COURT

                                               OF ILLINOIS

                                           FOURTH DISTRICT


     THE PEOPLE OF THE STATE OF ILLINOIS,                        )   Appeal from the
               Plaintiff-Appellee,                               )   Circuit Court of
               v.                                                )   Macon County
     ARKEE A. WOODSON,                                           )   No. 14CF352
               Defendant-Appellant.                              )
                                                                 )   Honorable
                                                                 )   James R. Coryell,
                                                                 )   Judge Presiding.


                     JUSTICE CAVANAGH delivered the judgment of the court.
                     Justices DeArmond and Steigmann concurred in the judgment.

                                                  ORDER
    ¶1       Held: (1) Although, generally, all proceedings under the Juvenile Court Act of 1987 (705
                   ILCS 405/1-1 et seq. (West 2018)) automatically end when the minor turns 21, the
                   supreme court’s decision in People v. Fort, 2017 IL 118966, ¶ 41, establishes an
                   exception to that rule: a proceeding for a discretionary transfer from juvenile court
                   to adult court for sentencing (705 ILCS 405/5-130(1)(c)(ii) (West 2018)) may be
                   conducted even though the minor has turned 21.

                     (2) On remand, in a hearing to vacate the sentences, the State renewed a motion it
                     filed before the vacation of the sentences, thereby fulfilling a condition, in the
                     appellate court’s remand order, that the State file the motion within 10 days after
                     the vacation of the sentences.

                     (3) In this subsequent appeal, the law of the case bars defendant from raising an
                     other-crimes issue that he could have raised in the previous appeal.

                     (4) Because of the lack of a contemporaneous objection and because of the
                     omission of the issue in the postsentencing motion, defendant has forfeited his
                     contention that the circuit court failed to consider the youth-related mitigating
                     factors in section 5-4.5-105(a) of the Unified Code of Corrections (730 ILCS
                     5/5-4.5-105(a) (West 2018)), and absent a clear or obvious error, the doctrine of
                     plain error does not avert the forfeiture.
¶2             In the Macon County circuit court, a jury found defendant, Arkee A. Woodson,

guilty of some violent offenses, which he committed in a single incident at the age of 15. Pursuant

to section 5-130(1)(c)(ii) of the Juvenile Court Act of 1987 (hereinafter, the Juvenile Court Act or

the Act) (705 ILCS 405/5-130(1)(c)(ii) (West 2016)), the court granted a petition by the State to

transfer Woodson’s case from juvenile court to adult court for sentencing. (We are simplifying the

procedural history. We will provide a more detailed account in a moment.) After transferring the

case to adult court, the court sentenced Woodson to 12 years’ imprisonment for attempted first

degree murder (720 ILCS 5/8-4(a), (c)(1)(D), 9-1(a)(1) (West 2014)) and a consecutive term of 12

years’ imprisonment for armed robbery (id. § 18-2(a)(4)). Woodson appeals on three grounds.

¶3             First, Woodson argues that, instead of transferring his case from juvenile court to

adult court for sentencing, the circuit court should have dismissed the proceedings against him

because the State failed to file a motion for such a transfer. When we look at the record, however,

we find that on July 25, 2019, the State filed a “Petition to Set a Hearing to Determine If Defendant

Should Be Sentenced as a Juvenile or an Adult” and that the State renewed the motion on October

29, 2019.

¶4             Second, Woodson argues that the circuit court abused its discretion by admitting

evidence, in his jury trial, that he committed an additional, uncharged offense of attempted armed

robbery. We hold that the law of the case bars this argument.

¶5             Third, Woodson argues that in determining the sentence, the circuit court failed to

consider the juvenile sentencing factors in section 5-4.5-105(a) of the Unified Code of Corrections

(730 ILCS 5/5-4.5-105(a) (West 2018)). Because Woodson never raised this issue in the circuit

court, this issue is procedurally forfeited. Absent a clear or obvious error, the doctrine of plain

error does not avert the forfeiture. We find no clear or obvious error, considering that it was




                                                -2-
explicitly on the basis of the factors in section 5-4.5-105(a) that the court refrained from imposing

a firearm enhancement to Woodson’s prison sentences. See 720 ILCS 5/8-4(c)(1)(D), 18-2(a)(4),

(b) (West 2016).

¶6             Therefore, we affirm the judgment.

¶7                                      I. BACKGROUND

¶8             On March 31, 2014, the State charged Woodson, who was born on October 21,

1998, with attempted first degree murder (id. §§ 8-4(a), (c)(1)(D), 9-1(a)(1)), aggravated battery

with a firearm (id. § 12-4.2(a)(1)), and armed robbery (id. § 18-2(a)(4)). On the date of those

alleged offenses, March 15, 2014, he was 15 years old.

¶9             On March 15, 2014, when Woodson committed the offenses, section 5-130(1)(a)

of the Juvenile Court Act provided as follows:

                       “(1)(a) The definition of delinquent minor under Section 5-120 of this

               Article [(705 ILCS 405/5-120 (West 2014))] shall not apply to any minor who at

               the time of an offense was at least 15 years of age and who is charged with: (i) first

               degree murder, (ii) aggravated criminal sexual assault, (iii) aggravated battery with

               a firearm as described in Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4)

               of Section 12-3.05 [(720 ILCS 5/12-4.2, 12-3.05(e)(1), (2), (3), (4) (West 2014))]

               where the minor personally discharged a firearm as defined in Section 2-15.5 of the

               Criminal Code of 1961 or the Criminal Code of 2012 [(id. § 2-15.5)], (iv) armed

               robbery when the armed robbery was committed with a firearm, or (v) aggravated

               vehicular hijacking when the hijacking was committed with a firearm.




                                                 -3-
                        These charges and all other charges arising out of the same incident shall be

               prosecuted under the criminal laws of this State.” 705 ILCS 405/5-130(1)(a) (West

               2014).

Section 5-120 defined a “delinquent minor” as “any minor who prior to his or her 18th birthday

has violated or attempted to violate, regardless of where the act occurred, any federal, State,

county[,] or municipal law or ordinance.” Id. § 5-120. Because Woodson was at least 15 years of

age when he committed aggravated battery with a firearm (720 ILCS 5/12-4.2(a)(1) (West 2014))

and armed robbery with a firearm (id. § 18-2(a)(4)), he was excluded from the definition of a

“delinquent minor.” Consequently, he was to be prosecuted under the criminal laws of Illinois, as

if he were an adult, instead of being prosecuted under the Juvenile Court Act. See 705 ILCS

405/5-130(1)(a) (West 2014).

¶ 10           On January 1, 2016, however, before Woodson was tried, Public Act 99-0258 (eff.

Jan. 1, 2016) went into effect. Public Act 99-0258 amended section 5-130(1)(a) of the Juvenile

Court Act by raising the age for adult prosecution for the listed offenses from 15 to 16 and by

eliminating armed robbery with a firearm and aggravated vehicular hijacking with a firearm as

offenses that made a 16-year-old prosecutable as an adult. Although Woodson was charged with

an offense that was still listed in section 5-130(1)(a), namely, aggravated battery with a firearm,

Public Act 99-0258 made him ineligible for prosecution as an adult, because he was 15 instead of

16 when he committed the aggravated battery with a firearm.

¶ 11           The statutory amendment applied to Woodson’s pending case. Under section 4 of

the Statute on Statutes (5 ILCS 70/4 (West 2016)), substantive changes to statutes were to be

applied only prospectively, whereas “procedural law changes [would] apply to ongoing

proceedings.” People v. Ziobro, 242 Ill. 2d 34, 46 (2011). The supreme court had held in People




                                                -4-
v. Patterson, 2014 IL 115102, ¶ 104, that “[w]hether a defendant [was] tried in juvenile or criminal

court [was] purely a matter of procedure.” Thus, Public Act 99-0258 (eff. Jan. 1, 2016) was a

procedural amendment that, under section 4 of the Statute on Statutes, applied to Woodson’s

ongoing case. He was supposed to be prosecuted in juvenile court instead of in adult court.

¶ 12           Even so, without objection, Woodson was tried in adult court—twice. The first trial

ended in a mistrial. The evidence in the second trial tended to show the following facts. In the

spring of 2014, Japaul Comage was a cannabis dealer, and Woodson was one of his customers. On

numerous occasions, Woodson telephoned Comage before 11 a.m. to arrange a cannabis delivery.

Comage repeatedly explained to Woodson that he was unable to meet with Woodson at that time

of the day because he, Comage, had a young son in his care. The evening of March 15, 2014,

Comage and Woodson agreed to meet at Locust and Charles Street in Decatur, Illinois. Woodson

arrived at the meeting place, climbed into the passenger seat of Comage’s pickup truck, and asked

him for the cannabis. As Comage reached for the cannabis, Woodson shot him under the right

armpit with a pistol. Comage begged Woodson not to shoot him again, because, Comage assured

him, “ [‘]ain’t nobody going to know.[’] ” Comage gave Woodson both the cannabis and $600 in

cash. As Woodson got out of the truck, he remarked to Comage that he “ [‘]took it like a G[’] ”

and that he had shot him because of his son. Comage drove himself to the hospital, fearing he did

not have enough time to wait for an ambulance. According to the testimony of the treating

physician, Dr. George Liu, the round had entered Comage’s side and had struck a rib and if the

round had not struck a rib, it would have gone through Comage’s heart and would have killed him.

¶ 13           In addition to the foregoing evidence of the charged crimes, the circuit court

allowed the State, in the second trial, to present evidence of an uncharged crime. The court ruled,

over defense counsel’s objection, that the evidence of the uncharged crime was relevant and




                                               -5-
admissible to prove Woodson’s modus operandi. The court instructed the jury, “This evidence has

been received on the issue of the defendant’s identification and may be considered by you only for

that limited purpose.” The State then called Janet Hill, who testified that she was home with her

family on December 23, 2012, when her son alerted her that an intruder was in the house. She went

upstairs and found Woodson armed with a pistol and standing over her son’s pregnant girlfriend,

who was lying on a bed screaming. Woodson demanded money and drugs. Hill answered that she

had neither. Woodson then fired the pistol in Hill’s direction, and the round struck a wall. Hill

flung her hands up, Woodson fired the pistol a second time, and the round struck the ring finger

of her left hand. A police officer, Shawn Bowsher, testified that after he dug a .22-caliber round

out of the wall of the bedroom, he found bags of cannabis in a hollowed-out speaker. Bowsher

further testified that Woodson had pleaded guilty to the attempted armed robbery of Hill. After the

State rested, the defense called Woodson’s mother, Lacyra Hyder, and his aunt, Keyla Ramsey,

both of whom testified that Woodson was in Ramsey’s house, with Ramsey and Hyder, the night

when Comage was shot.

¶ 14           On October 4, 2016, in this second trial, the jury found Woodson guilty of

attempted first degree murder (720 ILCS 5/8-4(a), 9-1(a)(1) (West 2014)), aggravated battery with

a firearm (id. § 12-4.2(a)(1)), and armed robbery (id. § 18-2(a)(4)). The jury further found that, in

committing the attempted first degree murder and the armed robbery, Woodson personally

discharged a firearm and thereby caused great bodily injury to Comage. See id. §§ 8-4(c)(1)(D),

18-2(a)(4), (b).

¶ 15           On November 21, 2016, the circuit court held a sentencing hearing, in which the

court decided (1) the aggravated battery conviction merged with the attempted first degree murder

conviction (see People v. Lucious, 2016 IL App (1st) 141127, ¶ 57) and (2) in light of the




                                                -6-
mitigating factors in section 5-4.5-105(a) of the Unified Code of Corrections (730 ILCS

5/5-4.5-105(a) (West 2016)), the court would not apply a firearm enhancement to the sentences

(see 720 ILCS 5/8-4(c)(1)(D), 18-2(a)(4), (b) (West 2016)). The court sentenced Woodson to 15

years’ imprisonment for attempted first degree murder, and the court sentenced him to an

additional, consecutive 15-year term of imprisonment for armed robbery.

¶ 16           On December 1, 2016, defense counsel filed a motion in arrest of judgment,

asserting that “[t]he court [was] without jurisdiction of the cause.” 725 ILCS 5/116-2(b)(2) (West

2016). In his motion, defense counsel observed that because Woodson was 15 years old at the time

of the offenses, section 5-130(1)(a) of the Juvenile Court Act (705 ILCS 405/5-130(1)(a) (West

2014)), originally required that the charges be brought in adult court instead of in juvenile court.

On January 1, 2016, however (after Woodson was charged but before he was tried), Public Act

99-258 went into effect, “raising the age for automatic adult prosecution from 15 to 16.” On

December 1, 2016—the very day when defense counsel filed his motion—the supreme court

issued People ex rel. Alvarez v. Howard, 2016 IL 120729, holding that Public Act 99-0258 (eff.

Jan. 1, 2016) was retroactive. Therefore, the motion concluded, “[t]he criminal court” lacked

“jurisdiction to hear this cause unless and until a discretionary transfer was heard and granted in

the juvenile court.” The circuit court denied the motion in arrest of judgment, and Woodson

appealed. That appeal was the initial appeal in this case. (The present appeal is the second appeal.)

¶ 17           In that initial appeal, the State conceded that because the charges were still pending

against Woodson when Public Act 99-0258 (eff. Jan. 1, 2016) went into effect, Howard compelled

the conclusion that the statutory amendment applied to Woodson’s case. People v. Woodson, No.

4-17-0131 (2018) (unpublished summary order under Illinois Supreme Court Rule 23(c)). By way

of remedy, the State proposed a remand to the circuit court with directions to vacate the sentences




                                                -7-
and to allow the State 10 days after the vacatur to file a petition for a discretionary transfer to adult

court for sentencing. Id. In his reply brief in the initial appeal, Woodson agreed with that proposed

remedy. Id. Accordingly, on May 21, 2019, by summary order, the appellate court reversed the

circuit court’s judgment and remanded the case with directions to “(1) vacate the sentence,

(2) allow the State 10 days from the date on which the sentence is vacated to file a petition pursuant

to section 5-130[(1)](c)(ii) of the Juvenile Court Act *** (705 ILCS 405/5-130(1)(c)(ii) (West

2016)), (3) hold a new sentencing hearing, and (4) proceed in a manner not inconsistent with this

summary order.” Id. at 3-4.

¶ 18            On July 25, 2019, on remand, before the circuit court vacated the 15-year prison

terms, the State filed a “Petition to Set a Hearing to Determine if Defendant Should be Sentenced

as a Juvenile or an Adult.” This motion cited no statute.

¶ 19            On August 29, 2019, in a hearing before a new judge, the circuit court asked the

State if it “believe[d] [that] the document [it had] filed [was] adequate for the transfer purposes.”

The prosecutor answered that that State would “probably end up filing a more specific petition

citing statutory factors.”

¶ 20            On September 11, 2019 (still before the circuit court vacated the sentences), the

State filed a “Motion for Discretionary Transfer to Adult Court for Purposes of Sentencing.” This

motion invoked section 5-805(3) of the Juvenile Court Act (id. § 5-805(3)) instead of section

5-130(1)(c)(ii) (id. § 5-130(1)(c)(ii)). In this second motion, the State argued that, in addition to

“the security of the public,” the following circumstances would justify sentencing Woodson in

adult court:

                “(1) the offense is an attempt murder (class X felony); (2) the defendant was not

                charged through accountability; (3) there is evidence that the offense was




                                                  -8-
              committed in an aggressive and premeditated manner; (4) there is evidence that the

              offense caused serious bodily harm; and (5) there is evidence that the Defendant

              possessed a deadly weapon.”

¶ 21          To reiterate, then, after the remand but before the vacation of the sentences, the

State filed two requests: the “Petition to Set a Hearing to Determine if Defendant Should be

Sentenced as a Juvenile or an Adult,” which cited no statute, and the “Motion for Discretionary

Transfer to Adult Court for Purposes of Sentencing,” which cited section 5-805(3).

¶ 22          In a hearing on October 29, 2019, the prosecutor told the circuit court:

                      “MR. ELWARD: By way of status, thank you, first of all, for setting this

              matter over today. I believe you have copies there and I brought courtesy copies as

              well. The petition to set a hearing to determine if this defendant should be sentenced

              as a juvenile or adult, we would ask today you vacate the sentence and set this

              matter over.

                      For the record, I’m going to tender the copy which I’ve given to Mr. Wessler

              [(defense counsel)], a copy of the sentencing hearing transcript in this matter. I also

              gave him copies of the police reports, the court transcripts, and a record of all the

              court filings that I received from the state’s attorney when we were last here on

              October 10th. ***

                                              ***

                      *** With permission of the Court, I think you have copies of these, but I

              also have what I’ve given to Mr. Wessler, if I may approach, Judge. It’s just a copy

              of the sentencing hearing. It’s about 28 pages, and that’s where the Court made the




                                               -9-
decision. I don’t want to get ahead of ourselves here because the first matter you

have to decide is—

       THE COURT: Is whether or not to sentence him as a juvenile or an adult.

       MR. ELWARD: Right, exactly. Thank you, Judge.

       THE COURT: So you’re asking that I vacate the sentence previously

imposed?

       MR. ELWARD: I am, Judge.

       THE COURT: And then set it for a determination as to whether or not it

should be a juvenile or adult?

       MR. ELWARD: Right. ***

       MR. WESSLER: Right. So I want to make sure I’m clear. Today we vacate

the sentence and make sure we’re following the Appellate Court’s order. Ten days

from today, they have to file this motion, which I understand they’re filing today.

       MR. ELWARD: Yes.

                                 ***

       THE COURT: Okay. I’m going to show then on Mr. Elward’s motion,

sentence previously imposed is vacated.

       MR. WESSLER: Correct.

       THE COURT: There is a motion—there’s already a motion pending,

motion filed some time ago, motion for discretionary transfer to adult court for

purposes of sentencing that was filed some time ago. I believe that was filed in

September.

       MR. WESSLER: By Ms. Kroncke, I believe.




                                 - 10 -
                      THE COURT: Yeah. And then we’ve got a petition to determine whether

              he should be—okay. So you want me to set this for status on the 27th?

                      MR. ELWARD: That’s fine by me, Judge.

                      MR. WESSLER: At this point, yes. I don’t know how much time we’re

              going to need for a hearing. I don’t know if we’re going to have witnesses for a

              hearing. I don’t know if I’m going to have—I know I’ll have evidence probably to

              submit at the hearing, so I don’t know how much time we’ll need for that hearing

              yet or what my client wants to do as far as evidence at that hearing.”

¶ 23          The docket entry for October 29, 2019, reads in part:

                      “Motion for Discretionary Transfer to Adult Court for Purposes of

              Sentencing on file.

                      Petition to Set a Hearing to Determine if Defendant Should be Sentenced as

              a Juvenile or an Adult on file.

                      Sentence previously imposed is VACATED.”

¶ 24          On November 21, 2019, defense counsel filed a “Motion to Dismiss and

Discharge.” In this motion, defense counsel pointed out that on October 21, 2019, Woodson turned

21. The motion continued:

                      “10. The Court’s statutory authority for bringing delinquency petitions does

              not extend to a person who has reached the age of 21 even if the alleged criminal

              activity occurred while the person was a minor. Any motion for a discretionary

              transfer to criminal court is a legal nullity if the motion is filed after the respondent

              reaches the age of 21. When the State is not authorized to initiate delinquency

              proceedings against a person who has turned age 21, it is also not authorized to file




                                                - 11 -
               a motion requesting discretionary transfer to criminal court. In re Luis R., 239 Ill.

               2d 295, 941 N.E.2d 136 (2010).

                       11. Since the State failed to comply with the Court’s directive to file a

               petition pursuant to section 5-130(1)(c)(ii) of the Juvenile Court Act of 1987 (705

               ILCS 405/5-130(1)(c)(ii) (West 2016)[)], Defendant is over 21 years old, and his

               sentence has been vacated, there is no longer any authority by which to transfer

               Defendant to criminal court.”

Consequently, defense counsel moved that the circuit court immediately release Woodson from

custody and that the court “dismiss[ ] and stri[ke],” “with prejudice,” “all pending petitions,

motions[,] and pleadings by the State.”

¶ 25           In response to Woodson’s motion for dismissal, the prosecutor noted the following

facts. On July 25, 2019, the State filed a petition to set a hearing to determine whether Woodson

should be sentenced as a juvenile or as an adult. Although that motion did not reference section

5-130, the motion made clear the State’s intention to have a discretionary transfer hearing. On

September 11, 2019, the State followed up with a motion for a discretionary transfer to adult court

for sentencing, and that motion cited section 5-805(3). When the circuit court vacated the sentences

on October 29, 2019, it made a docket entry that both the motion from July 2019 and the motion

from September 2019 were “on file.” Both motions, the prosecutor contended, “provide[d] the

Defendant abundant notice of the People’s intent to seek that the matter be transferred to adult

court for sentencing.” Therefore, the prosecutor disagreed that the case should be dismissed.

¶ 26           On January 14, 2020, the circuit court held a hearing on Woodson’s “Motion to

Dismiss and Discharge.” The court remarked to defense counsel:




                                               - 12 -
                      “THE COURT: And I think [the prosecutor’s] position is that the motion

              was already on file before the sentence was vacated; is that correct?

                      MR. WESSLER: Yeah. A moot motion was on file prior to the sentence

              being vacated. You can’t ask to resentence him when he’s already still sentenced

              to the Department of Corrections. So that motion and that request, for two reasons,

              is—well, it’s moot because he was already sentenced. It had not been vacated yet.

              And, secondly, it doesn’t actually cite what the Appellate Court directed them to

              cite. It cites the wrong statute, Your Honor.

                      The Appellate Court is very clear on what to say and gave them 1, 2, 3—

              I’ve never seen an appellate court order literally put 1, 2, 3, 4—do 1, 2, 3, 4, and

              the state failed to do it. They failed to do it twice, Your Honor. Both pleadings they

              filed failed to cite the proper statute. So strict compliance, mandatory requirements.

              The state fails to meet those mandatory requirements. Strictly apply the law and

              sentence this person as a juvenile as the law requires. Thank you.”

¶ 27          The circuit court was unconvinced by defense counsel’s procedural arguments for

dismissal. The court reasoned:

              “[T]here’s been a petition filed to determine how he should be sentenced. That’s on

              file. He’s put on notice. We’re going to conduct a hearing to determine if he’s going

              to be prosecuted as an adult or as—or sentenced as an adult or as a juvenile. So I

              don’t think the Motion to Dismiss and Discharge is well taken. The conviction—

              essentially the Appellate Court affirmed the conviction. They didn’t have a problem

              with the conviction itself. It’s just a matter of what’s going to happen to Mr.




                                              - 13 -
               Woodson, if he’s going to be sentenced as an adult or as a juvenile. So I’m going

               to deny the Motion to Dismiss and Discharge.”

¶ 28           On July 31, 2020, the circuit court held a hearing on the State’s motion for a

discretionary transfer of the case to adult court for sentencing. After hearing testimony and

arguments, the court granted the motion. The court gave six reasons. First, Woodson had a prior

violent offense, an attempted armed robbery in which he shot someone. Second, in the present

case, Woodson was not convicted on a theory of accountability. Rather, he was convicted as a

principal. Third, the circumstances of the present offenses were serious: Woodson shot the victim

in the chest, and the round struck a rib, went through the liver, and stopped only a few millimeters

short of the heart. Fourth, the offense was premeditated in that Woodson brought a pistol ostensibly

to buy cannabis from the victim. Fifth, Woodson had been through the juvenile justice system

already, without any rehabilitative effect. Sixth, the proposed transfer was necessary to the security

of the public. So, the court granted the State’s motion, transferring the case from juvenile court to

adult court for sentencing.

¶ 29                            C. The Second Sentencing Hearing

¶ 30           On October 2, 2020, after transferring the case to adult court, the circuit court held

a second sentencing hearing. The court began by noting that it had received a presentence

investigation report, which was filed on September 1, 2020. The prosecutor stated that he had no

evidence in aggravation and that the State would rely on the original presentence investigation

report, which was filed on November 16, 2016. The prosecutor also handed the court “a copy of

the original sentencing report.” For its evidence in mitigation, the defense called Woodson’s aunt,

Keyonna Hyder, who testified that she had lived with Woodson for most of his life prior to his

incarceration in 2014 and that she had found him to be helpful and supportive. Defense counsel




                                                - 14 -
requested the court to take judicial notice of the original presentence investigation report. Woodson

made a statement in allocution, expressing remorse for the shooting. After arguments by the

attorneys, the court discussed the factors in mitigation and aggravation. The court then decided

that although “the original sentence was appropriate,” the court would now sentence Woodson to

2 terms of imprisonment for 12 years, the second term to run consecutively to the first.

¶ 31           This appeal followed.

¶ 32                                      II. ANALYSIS

¶ 33                                   A. The Law of the Case

¶ 34           1. The Discretionary Transfer of the Case to Adult Court for Sentencing

¶ 35           Under a correct legal analysis, section 5-130(1)(c)(ii) of the Juvenile Court Act

(705 ILCS 405/5-130(1)(c)(ii) (West 2016)) is inapplicable to Woodson after the amendments

made by Public Act 99-0258 (eff. Jan. 1, 2016). Section 5-130(1)(c)(ii) provides as follows:

               “If after trial or plea the court finds that the minor committed an offense not covered

               by paragraph (a) of this subsection (1) [(705 ILCS 405/5-130(1)(a) (West 2016))],

               that finding shall not invalidate the verdict or the prosecution of the minor under

               the criminal laws of the State; however, unless the State requests a hearing for the

               purpose of sentencing the minor under Chapter V of the Unified Code of

               Corrections [(820 ILCS 5/5-1-1 to 5-9-4 (West 2016))], the Court must proceed

               under Sections 5-705 and 5-710 of this Article [(705 ILCS 405/5-705, 5-710 (West

               2016))].” 705 ILCS 405/5-130(1)(c)(ii) (West 2016).

For two reasons, the terms of the quoted statutory text do not fit Woodson’s case. First, Woodson

is not “the minor” (id.), which, in context, means a minor “who at the time of an offense was at

least 16 years of age.” Id. § 5-130(1)(a). Second, he did not “commit[ ] an offense not covered by




                                               - 15 -
paragraph (a) of this subsection (1).” Id. § 5-130(1)(c)(ii). Section 5-130(1)(a) covered the charged

offense of aggravated battery with a firearm and, in addition, “all other charges arising out of the

same incident” as the aggravated battery with a firearm. Id. All of the offenses with which

Woodson was charged—aggravated battery with a firearm plus the other offenses—arose out of

the same incident. Therefore, Woodson’s offenses were covered by section 5-130(1)(a), and

section 5-130(1)(c)(ii) was, by its terms, inapposite.

¶ 36           Nevertheless, in the previous appeal, the parties requested us to enter a remand

order that assumed the applicability of section 5-130(1)(c)(ii), and we granted the request. “Where

the Appellate Court[,] *** on the first appeal to it, announces a particular view of the law

governing the case and reverses and remands the case for further proceedings in accordance with

the views announced, if the case is again brought before such court for review[,] the former

decision is binding on the court making it, and the questions decided and determined by it on the

first appeal are not open for [reconsideration] on the second appeal.” (Internal quotation marks

omitted.) PSL Realty Co. v. Granite Investment Co., 86 Ill. 2d 291, 312 (1981); but cf. People v.

Patterson, 154 Ill. 2d 414, 468 (1992) (explaining that the law-of-the-case doctrine “merely

expresses the practice of courts generally to refuse to reopen what has been decided; it is not a

limit on their power”). “The [law-of-the-case] doctrine applies to questions of law and fact and

encompasses a court’s explicit decisions, as well as those decisions made by necessary

implication.” American Service Insurance Co. v. China Ocean Shipping Co. (Americas) Inc., 2014

IL App (1st) 121895, ¶ 17. The applicability of section 5-130(1)(c)(ii) to Woodson’s case was

necessarily implied in our summary remand order. Thus, it is the law of the case that the

discretionary-transfer-for-sentencing provision of the Act, section 5-130(1)(c)(ii), applies to

Woodson.




                                               - 16 -
¶ 37           The State invokes an exception to the law of the case, the exception for palpable

error. See Deprizio v. MacNeal Memorial Hospital Ass’n, 2014 IL App (1st) 123206, ¶ 19. The

exception for palpable error, however, is applied “only in the very rarest of situations,” when the

prior decision “was clearly erroneous and would work a manifest injustice.” Radwill v. Manor

Care of Westmont, IL, LLC, 2013 IL App (2d) 120957, ¶ 12. The State cannot reasonably take the

position that we were unjust by doing precisely what the State asked us to do. The parties are

estopped from raising any error in our previous decision, since we entered the decision at their

request. See People v. Matthews, 2016 IL 118114, ¶ 14. The doctrine of invited error prohibits a

party from requesting to proceed in one manner and then later contending on appeal that

proceeding in that manner was a mistake. People v. Carter, 208 Ill. 2d 309, 319 (2003). A party is

barred from raising, on appeal, an error that the party induced or to which the party consented.

In re Detention of Swope, 213 Ill. 2d 210, 217 (2004).

¶ 38           We will hold the State and Woodson to their invited error. See Matthews, 2016 IL

118114, ¶ 14. Consistent with the summary remand order that the parties requested, we will treat

Woodson as “the minor,” meaning a minor who was at least 16 when he committed his offenses,

and we will treat his offenses as being not covered by section 5-130(1)(a). Thus, if the circuit court

granted a motion pursuant to section 5-130(1)(c)(ii), Woodson was to be sentenced as an adult:

those were the terms of our remand order.

¶ 39           The law of the case, though, does not foreclose all of the arguments that Woodson

makes in this second appeal. Arguably, our remand order presupposed that if Woodson’s case was

to be transferred from juvenile court to adult court for sentencing, the transfer would have to

happen before Woodson aged out of the Juvenile Court Act. A hearing on a motion pursuant to

section 5-130(1)(c)(ii) would be, after all, a juvenile proceeding, since that section is part of the




                                                - 17 -
Juvenile Court Act. The supreme court has held, “It is clear that the circuit court in juvenile

proceedings maintains jurisdiction only until the minor turns 21 years of age.” In re Jamie P., 223

Ill. 2d 526, 533 (2006). (Probably, the supreme court now would say “statutory authority” instead

of “jurisdiction”: the circuit court has statutory authority to proceed under the Juvenile Court Act

only as long as the minor is younger than 21. See People v. Fiveash, 2015 IL 117669, ¶ 14

(agreeing that “the juvenile court has no authority over [the] defendant because he was 23 years

old when the instant proceedings were instituted and was, therefore, no longer subject to the Act’s

provisions”); Luis R., 239 Ill. 2d at 302-03 (observing that, “[o]n its face, *** the State’s petition

allege[d] the existence of a justiciable matter, which [was] the only prerequisite to the trial court’s

exercise of subject matter jurisdiction”).) “[T]he plain intent of the Juvenile Court Act was to set

the age of 21 as the maximum for all juvenile dispositions, with the limited exception of the

[extended-jurisdiction juvenile prosecutions] provided in section 5-810 [(705 ILCS 405/5-810

(West 1998))].” Jamie P., 223 Ill. 2d at 539. Again the supreme court emphasized in Jamie P.,

“[T]he only exception to the rule of automatic termination of all proceedings under the Act at age

21 is that set forth in section 5-810.” Id.

¶ 40            On October 21, 2019, Woodson turned 21, whereupon all proceedings under the

Juvenile Court Act, including proceedings under section 5-130(1)(c)(ii), automatically ended, so

it would seem. The State itself concedes that “since [Woodson] turned 21 before the [circuit] court

heard or ruled on the State’s petition for discretionary transfer, the juvenile court no longer had

statutory authority to proceed against him under the Juvenile Court Act.” The State agrees with

Woodson that “as [his] age places him outside the scope of the Juvenile Court Act, the circuit court

had no authority to proceed on a discretionary transfer hearing under the Act.”




                                                - 18 -
¶ 41           This concession by the State makes perfect sense in light of the pronouncements in

Jamie P. and Luis R. that we just quoted. All proceedings under the Juvenile Court Act

automatically terminate when the minor turns 21. A proceeding under section 5-130(1)(c)(ii) of

the Juvenile Court Act is a proceeding under the Juvenile Court Act. Ergo, it would seem, there

could be no hearing pursuant to that section after Woodson turned 21. As it turns out, the matter

is not so simple. A more recent case, People v. Fort, 2017 IL 118966, introduces a complication.

¶ 42           In Fort, the State charged the defendant, age 16, with first degree murder and,

before the bench trial, dismissed the remaining charges. Id. ¶¶ 3-4. Because first degree murder

was an offense listed in section 5-130(1)(a) of the Juvenile Court Act (705 ILCS 405/5-130(1)(a)

(West 2008)), the defendant was tried in adult court. Fort, 2017 IL 118966, ¶ 4. At the conclusion

of the bench trial, the circuit court found the elements of first degree murder to be proven, but the

court reduced the offense of first degree murder to an uncharged offense of second degree murder,

finding that, in killing the victim, the defendant had an unreasonable belief in the need for

self-defense. Id. ¶ 12. Although the State in Fort never filed a motion for adult sentencing pursuant

to section 5-130(1)(c)(ii) (705 ILCS 405/5-130(1)(c)(ii) (West 2008)), the circuit court sentenced

the defendant, without objection, to 18 years’ imprisonment in the Illinois Department of

Corrections. Fort, 2017 IL 118966, ¶ 13.

¶ 43           On appeal, the defendant in Fort argued, for the first time, that because second

degree murder was “a non-automatic transfer offense,” he should have been sentenced as a

juvenile. Id. ¶ 14. The defendant, however, raised no challenge to his adult sentence while his case

was in the circuit court. Consequently, the supreme court noted, “this issue was forfeited and may

not be considered on appeal unless” the sentencing error of which the defendant now complained

was a plain error. Id. ¶ 18. The supreme court decided that “[i]f [the] defendant [was] correct that




                                               - 19 -
the trial court was statutorily prohibited from sentencing him as an adult,” the statutory violation

would be a plain error in the sense that the violation would have made the sentencing hearing

unfair and would have threatened the integrity of the judicial process. Id. ¶ 9. The supreme court,

therefore, turned to the question of “whether [the] defendant’s adult sentence was authorized under

section 5-130 of the Act [(705 ILCS 405/5-130 (West 2008))].” Id.

¶ 44           Section 5-130(1)(c)(i) provided that if the minor were convicted of “ ‘any offense

covered by’ ” section 5-130(1)(a), the circuit court would have to sentence the minor as an adult

under chapter V of the Unified Code of Corrections. Id. ¶ 28 (quoting 705 ILCS 405/5-130(1)(c)(i)

(West 2008)). Section 5-130(1)(a) listed four offenses, including first degree murder, and

“provide[d] that ‘[t]hese charges and all other charges arising out of the same incident shall be

prosecuted under the criminal laws of this State.’ ” (Emphasis added.) Id. ¶ 30 (quoting 705 ILCS

405/5-130(1)(a) (West 2008)). “Thus, in order for a conviction to be ‘covered by’ section

5-130(1)(a),” as section 5-130(1)(c)(i) put it, the conviction had to be either a charged offense

enumerated in section 5-130(1)(a) or “a separate charge arising out of one of the enumerated

charges.” (Emphasis added.) Id. The defendant in Fort was never charged with second degree

murder. Id. ¶ 31. The circuit court had found him guilty of second degree murder, but the State

had never charged him with second degree murder. Because second degree murder—being

uncharged—was not covered by section 5-130(1)(a), the circuit court “[had to] proceed under the

Juvenile Court Act for sentencing unless, “pursuant to section 5-130(c)(ii) (705 ILCS

405/5-130(1)(c)(ii) (West 2008)), “the State move[d] for adult sentencing and that request [was]

granted.” Fort, 2017 IL 118966, ¶ 30. The State never so moved. Therefore, the supreme court

concluded, the circuit court committed plain error by imposing the statutorily unauthorized adult

sentence. Id. ¶ 40.




                                               - 20 -
¶ 45           For the present appeal, the significant aspect of Fort is the remedy that the supreme

court devised for the noncompliance with section 5-130(1)(c)(ii) of the Juvenile Court Act.

Because the circuit court at no time “suggest[ed] to the parties that [the] defendant was subject to

juvenile sentencing,” the State “had no reason to request a hearing for the purpose of sentencing

[the] defendant under the Unified Code of Corrections.” Id. ¶ 40. Therefore, the supreme court

decided:

               “[T]he proper resolution is to remand the cause to the trial court with directions to

               vacate [the] defendant’s sentence and allow the State to file a petition requesting a

               hearing for adult sentencing pursuant to section 5-130(1)(c)(ii). Should the trial

               court find after the hearing that [the] defendant is not subject to adult sentencing,

               the proper remedy is to discharge the proceedings against [the] defendant since he

               is now over 21 years of age and is no longer eligible to be committed as a juvenile

               under the Act.” Id. ¶ 41.

By analogy to the deadline in section 5-130(1)(c)(ii), the State “[had to] file its motion within 10

days of the date the trial court vacates [the] defendant’s sentence.” Id. ¶ 43; see 705 ILCS

405/5-130(1)(c)(ii) (West 2008) (providing that, “[t]o request a hearing, the State must file a

written motion within 10 days following the entry of a finding or the return of a verdict”).

¶ 46           Woodson sees Fort as helpful to his own case. On the authority of Fort, he argues

that the proceedings against him “should have been discharged after the State failed to file a motion

for him to be sentenced as an adult within 10 days of his prior sentence being vacated.” On remand,

the State filed its “Petition to Set a Hearing to Determine if Defendant Should be Sentenced as a

Juvenile or an Adult” before the vacation of the sentences instead of within 10 days after the

vacation of the sentences.




                                               - 21 -
¶ 47           On October 29, 2019, however, when the circuit court vacated the 15-year prison

terms, the prosecutor brought copies of some documents with him. The prosecutor said, “I believe

you have copies there and I brought courtesy copies as well. The petition to set a hearing to

determine if this defendant should be sentenced as a juvenile or adult ***.” (Emphasis added.) He

then handed copies of documents to defense counsel and the circuit court. Presumably, one of the

documents he handed out was the “Petition to Set a Hearing to Determine if Defendant Should be

Sentenced as a Juvenile or an Adult,” to which he had explicitly referred. The docket entry for

October 29, 2019, says, “Petition to Set a Hearing to Determine if Defendant Should be Sentenced

as a Juvenile or an Adult on file.” We infer, then, that in the hearing in which the court vacated the

sentences, the prosecutor renewed his discretionary-transfer-for sentencing motion. We decline to

make a meaningless, formalistic distinction between filing a motion and renewing one. Therefore,

we find compliance with the mandate of our previous decision.

¶ 48           In a word, the filing requirement was satisfied. The remaining question, then, is

whether Woodson’s attainment of age 21 before the circuit court ruled on the pending motion for

a discretionary transfer divested the court of authority to rule on the motion. The State concedes

that Woodson’s twenty-first birthday had that effect. As a court of review, however, we are not

bound by parties’ concessions. See People v. Carter, 2015 IL 117709, ¶ 22; People v. Rolfe, 2016

IL App (4th) 130832, ¶ 13. Although, generally, all proceedings under the Juvenile Court Act

automatically terminate when the minor turns 21 (See Fiveash, 2015 IL 117669, ¶ 33; Jamie P.,

223 Ill. 2d at 539), Fort establishes an exception to that rule: the defendant’s turning 21 does not

divest a circuit court of authority to rule on a motion for adult sentencing pursuant to section

5-130(1)(c)(ii) of the Juvenile Court Act (705 ILCS 405/5-130(1)(c)(ii) (West 2018). See Fort,

118966, ¶ 41; People v. Clark, 2020 IL App (1st) 182533, ¶ 84. If the circuit court in Fort lacked




                                                - 22 -
statutory authority to decide, pursuant to section 5-130(1)(c)(ii) of the Juvenile Court Act, whether

a 21-year-old’s case should be transferred from juvenile court to adult court for sentencing, the

supreme court could not have logically remanded the defendant’s case for that purpose. In

accordance with Fort, then, we give effect to the circuit court’s decision to transfer the case of

21-year-old Woodson to adult court for sentencing.

¶ 49                           2. Evidence of an Uncharged Offense

¶ 50           Woodson contends that the circuit court abused its discretion in his second trial by

admitting evidence that he committed an uncharged offense of attempted armed robbery, namely,

his attempt to rob Hill at gunpoint. Under Illinois Rule of Evidence 404(b) (eff. Jan. 1, 2011),

“[e]vidence of other crimes *** is not admissible to prove the character of a person in order to

show action in conformity therewith,” but evidence of other crimes “may *** be admissible for

other purposes, such as proof of *** identity.” Proof of the defendant’s modus operandi, or

distinctive way of committing a crime, can serve as proof of the defendant’s identity as the

perpetrator of the charged offense. See People v. Wilson, 214 Ill. 2d 127, 140 (2005). Woodson

argues, however, that “any similarities between the attempted armed robbery of Janet Hill and the

armed robbery of Mr. Comage were insufficient to establish a distinct modus operandi attributable

to [Woodson].”

¶ 51           We hold, de novo, that the law of the case bars Woodson from raising this

evidentiary issue. See People v. Brown, 2017 IL App (2d) 160971, ¶ 24. “The rule is that no

question which was raised or could have been raised in a prior appeal on the merits can be urged

on subsequent appeal and those not raised are considered waived.” Kazubowski v. Kazubowski, 45

Ill. 2d 405, 413 (1970); Brown, 2017 IL App (2d) 160971, ¶ 24. The record enabled Woodson to




                                               - 23 -
make this other-crime argument in the previous appeal. He is barred from doing so in this

subsequent appeal. See id.

¶ 52                B. Additional Factors in Mitigation for Youthful Offenders

¶ 53           Woodson claims that, on remand, when the circuit court resentenced him, the court

failed to consider the additional mitigating factors in section 5-4.5-105(a) of the Unified Code of

Corrections (730 ILCS 5/5-4.5-105(a) (West 2018)). That section provides that if the offender is

younger than 18, the sentencing court must consider a list of nine additional mitigating factors,

such as “the person’s age, impetuosity, and level of maturity at the time of the offense” (id. § 5-4.5-

105(a)(1)) and “whether the person was subjected to outside pressure” (id. § 5-4.5-105(a)(2)).

¶ 54           Woodson admits that he did not take the two steps necessary to preserve this

claimed error for review. That is, he did not object to the alleged error in the resentencing hearing,

nor did he reiterate the objection in a postsentencing motion. See People v. Hillier, 237 Ill. 2d 539,

544 (2010). Nevertheless, he argues that the evidence in the resentencing hearing was closely

balanced and that the doctrine of plain error therefore should avert the procedural forfeiture of this

sentencing issue. See id. at 545.

¶ 55           The first question in plain-error analysis is “whether there was a clear or obvious

error.” People v. Sebby, 2017 IL 119445, ¶ 49. In the original sentencing hearing, as the State

observes, the circuit court explicitly took into consideration the factors listed in section

5-4.5-105(a) and the court decided, on the basis of those factors, that it would not impose the

firearm enhancement of “25 years or up to a term of natural life.” 720 ILCS 5/8-4(c)(1)(D),

18-2(a)(4), (b) (West 2016). Thus, on remand, when the court decided to reduce the 15-year prison

terms to 12-year prison terms, the factors in section 5-4.5-105(a) were already “baked into” the

15-year prison terms that the court decided to reduce. In the new sentencing hearing, the court took




                                                - 24 -
it for granted that the factors in section 5-4.5-105(a) called for refraining from imposing a firearm

enhancement. Not only did the court adhere to that prior determination, but the court imposed

prison terms that were three years shorter than the prison terms the court had imposed before. Also,

we note that in the hearing of October 19, 2019, and in the resentencing hearing, the prosecutor

gave the court a copy of the sentencing hearing transcript in which the court had discussed the

additional youth-related mitigating factors. Thus, we find no clear or obvious error, and we give

effect to the procedural forfeiture of this sentencing issue. See People v. Eppinger, 2013 IL

114121, ¶ 19.

¶ 56                                    III. CONCLUSION

¶ 57            For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 58            Affirmed.




                                               - 25 -